                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        CAVE CONSULTING GROUP, INC.,                    Case No. 15-cv-03424-JCS
                                                         Plaintiff,                         ORDER GRANTING IN PART AND
                                   8
                                                                                            DENYING IN PART DEFENDANT'S
                                                    v.                                      MOTION TO SEAL PORTIONS OF
                                   9
                                                                                            PREVIOUS ORDER
                                  10        OPTUMINSIGHT, INC.,
                                                                                            ORDER ALLOWING OPPOSITION TO
                                                         Defendant.                         MOTION FOR LEAVE TO FILE
                                  11

                                  12                                                        Re: Dkt. Nos. 357, 360
Northern District of California
 United States District Court




                                  13   I.      MOTION TO SEAL
                                  14           The Court previously filed an order provisionally under seal resolving the parties’ motions

                                  15   for summary judgment and motions to exclude expert testimony, and allowed the parties to

                                  16   propose narrowly tailored redactions from the version that will be filed in the public record.

                                  17   Defendant OptumInsight, Inc. proposed certain redactions.1 Plaintiff Cave Consulting Group

                                  18   (“CCGroup”) did not propose any redactions. The Court notes and appreciates the parties’
                                  19   restraint.

                                  20           OptumInsight’s request for redactions is DENIED with respect to attorney-client

                                  21   communications that fall within the scope of the waiver of privilege recognized in previous orders.

                                  22   Absent any showing that such communications are subject to sealing for some independent

                                  23   reason—e.g., discussion of trade secrets or similarly confidential business information—the Court

                                  24   finds no compelling reason to seal attorneys’ impressions regarding litigation strategy in a

                                  25   separate, now-closed case to the extent that privilege and work product protection have been

                                  26   waived. The Court therefore declines to seal OptumInsight’s proposed redactions on pages 7, 27,
                                  27

                                  28
                                       1
                                        OptumInsight’s administrative motion to file documents associated with its proposed redactions
                                       under seal is GRANTED.
                                   1   30, 36, 67 through 70, and 77. This order and the material filed in the public record as a result of

                                   2   this order shall not be construed as expanding the scope of the waiver previously recognized.

                                   3          On page 18, OptumInsight seeks to seal a passage discussing testimony by a non-party that

                                   4   itself designated such testimony as confidential. The Court GRANTS that request in part,

                                   5   allowing more limited redactions sufficient to conceal the identity of the non-party.

                                   6   OptumInsight’s request to seal is also GRANTED with respect to all other proposed redactions,

                                   7   which appear on pages 14 through 17, 80, and 81. Counsel for CCGroup is instructed to restrict

                                   8   all redacted information to attorneys’ eyes only, except that counsel may share the redacted

                                   9   material at line 18 of page 81 with CCGroup, based on OptumInsight’s concession that CCGroup

                                  10   previously became aware of that information during litigation. To the extent that CCGroup may

                                  11   have been required by a protective order to maintain that information in confidence, such

                                  12   restrictions remain in effect.
Northern District of California
 United States District Court




                                  13          A redacted version of the previous order will be filed in the public record.

                                  14   II.    REQUEST TO OPPOSE MOTION FOR LEAVE TO FILE
                                  15          CCGroup has requested leave to file a motion for reconsideration. OptumInsight seeks

                                  16   permission to oppose that request for leave. See dkt. 360; Civ. L.R. 7-9(d) (“Unless otherwise

                                  17   ordered by the assigned Judge, no response need be filed and no hearing will be held concerning a

                                  18   motion for leave to file a motion to reconsider.”). OptumInsight may file a brief not exceeding

                                  19   four pages addressing CCGroup’s motion for leave no later than September 20, 2019. In the event

                                  20   that the Court grants the motion for leave to file, both parties will have an opportunity to address

                                  21   more thoroughly the issues presented in the underlying motion for reconsideration.

                                  22          IT IS SO ORDERED.

                                  23   Dated: September 18, 2019

                                  24                                                    ______________________________________
                                                                                        JOSEPH C. SPERO
                                  25                                                    Chief Magistrate Judge
                                  26
                                  27

                                  28
                                                                                         2
